Citation Nr: 0511420	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  01-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from August 1, 1996, and 50 percent disabling from June 14, 
2000. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1967 to May 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is shown to be productive of total 
occupational and social impairment from August 1, 1996.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD from August 1, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

In this regard, the Board points out that this decision 
represents a complete grant of the benefits sought on appeal, 
and as such, a discussion of the notice and assistance 
requirements of the VCAA is unnecessary.  The veteran 
obviously cannot be prejudiced by any possible deficiency in 
the notice and assistance requirements under the VCAA if the 
Board grants the complete benefit sought on appeal, as is the 
situation in this case.  By this decision, the Board is 
granting a 100 percent evaluation for the veteran's PTSD from 
the date service connection for that disability was granted.  
Therefore, the Board will dispense with any further 
discussion of the VCAA.  

The veteran essentially contends that the evaluations 
assigned for his PTSD since the date service connection was 
granted do not accurately reflect the severity of that 
disability.  The veteran maintains, in substance, that his 
PTSD is totally disabling and warrants a 100 percent 
evaluation.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
evaluating those disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  When a question arises as to which of two disability 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The degree of 
impairment resulting from a disability involves a factual 
determination of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the 
time of an initial rating, as is the situation in this case, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Historically, the Board observes that the veteran's claim for 
service connection for PTSD had been previously considered 
and denied by the BVA in a decision dated in April 1991 and 
more recently by the RO in a rating decision dated in 
December 1992.  On August 1, 1996, the veteran requested that 
his claim for service connection for PTSD be reopened, and 
while the RO decided in a December 1996 rating decision that 
new and material evidence had not been submitted to reopen 
the previously denied claim, a BVA decision dated in 
September 1998 determined that new and material evidence had 
been submitted to reopen the previously denied claim and 
returned the case to the RO for additional development.  
Following accomplishment of the requested development, a 
rating decision dated in June 2001 granted service connection 
for PTSD and assigned a 30 percent evaluation effective 
August 1, 1996, and a 50 percent evaluation effective June 
14, 2000.  

Under the regulations governing PTSD evaluations that were in 
effect when the veteran filed his claim in August 1996, a 30 
percent evaluation was for assignment for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was for 
assignment with evidence of considerable social and 
industrial impairment, and a 70 percent evaluation was 
contemplated with evidence of severe social and industrial 
impairment.  For a 100 percent evaluation, the Rating 
Schedule contemplates that the evidence shows that "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, in the case of Johnson v. Brown, 7 Vet. 
App. 95 (1994), it was held that a showing of any one of the 
above-evaluated criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.136.  See 61 Fed. Reg. 52,695-52,702 
(1996).  The revised regulations pertaining to the criteria 
for evaluating psychiatric disorders, including PTSD, are now 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Under the revised criteria, a 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) citing DSM-IV.  The Board 
notes that a GAF score of 31-40 indicates that there is some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (difficulty concentrating after family 
argument), and no more than slight impairment in social, 
occupational and/or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

After carefully considering the veteran's contentions and the 
evidence of record in light of the applicable law and 
regulations, the Board is of the opinion that the veteran's 
PTSD is more severe than reflected by the 30 percent 
evaluation assigned effective August 1, 1996, and the 50 
percent evaluation assigned effective June 14, 2002.  The 
Board is of the opinion that the evidence creates a question 
as to which of two disability evaluations most nearly 
approximates the veteran's overall disability picture, and 
resolving any reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's PTSD warrants a 100 
percent evaluation from August 1, 1996, under the criteria 
that was in effect at that time.  

At the outset of the Board's analysis, it is acknowledged 
that the veteran has been diagnosed as having paranoid 
schizophrenia in addition to PTSD and that the veteran's 
schizophrenia is totally disabling, at least for purposes of 
payment of benefits from the Social Security Administration.  
Nevertheless, the Board believes that the evidence 
demonstrates that the veteran is also totally disabled as a 
result of his PTSD.  

The Board observes that the evidence of record discloses that 
the veteran has been diagnosed as having PTSD as well as 
schizophrenia from at least the time of the May 1982 VA 
examination.  At that time the veteran related that he 
experienced nightmares, some of which were about Vietnam and 
that he experienced flashbacks concerning Vietnam.  Following 
that examination the examiner thought it was possible that 
the veteran's PTSD precipitated his schizophrenia although it 
was not likely that it caused it.  Similar complaints and 
conclusion were noted in a December 1988 VA examination.  
Subsequently dated treatment records reflect treatment for 
both schizophrenia and PTSD.  Although the Board acknowledges 
that many of the records dated prior to the veteran's August 
1996 claim predominantly pertain to his schizophrenia, a 
record dated in January 1989 noted that the veteran was 
hearing voices and having nightmares of Vietnam and a record 
dated in December 1989 makes reference to being seen for 
symptoms of schizophrenia and PTSD.  

A report of a VA examination performed in June 2000 reflects 
that the examiner had reviewed the veteran's claims file, and 
following the examination concluded that the veteran had 
severe PTSD.  Subjectively the veteran was noted to have 
recurrent and intrusive distressing recollections of Vietnam 
and experienced nightmares five times a week, waking up in 
cold sweats.  It was recorded that the veteran experienced 
intense psychological distress and exposure to events that 
symbolized or represented an aspect of traumatic events, 
including anniversaries of the trauma.  The examiner 
indicated that the veteran reported that he had been seeing 
Vietnamese in the trees and that he saw snipers, especially 
in the back yard when he was on the porch.  On mental status 
examination it was noted that the veteran was preoccupied 
with multiple traumatic events in Vietnam and that he had 
auditory and visual hallucinations, hearing voices telling 
him that he should be shot and seeing Vietnamese and snipers 
in the trees and faces of dying people.  Following the 
examination, the examiner summarized that the veteran had his 
first nervous breakdown while he was in service and that the 
psychiatric symptoms that he developed while in the service 
that he struggled with were related to his undiagnosed PTSD, 
comorbid with schizophrenia.  The examiner concluded that the 
veteran had severe impairment in his social and industrial 
adaptability.

Subsequently dated treatment records show continued treatment 
of both schizophrenia and PTSD.  A record dated in July 2001 
showed the veteran had psychosis and PTSD as evidenced by 
unfounded suspiciousness and flashbacks of his wartime 
experiences and a psychological assessment dated in November 
2001 concluded with diagnoses of paranoid schizophrenia and 
chronic PTSD and assigned a GAF score of 45.  

A report of a VA psychiatric examination performed in June 
2002 showed that following the examination the examiner 
indicated that the veteran was still exhibiting symptoms of 
chronic PTSD and that the triad of reexperiencing, avoidance, 
numbing and heightened psychological arousal and associated 
features were still present.  It was noted that in addition 
the veteran's symptoms of paranoid schizophrenia were 
compounding and aggravating his PTSD symptoms.  The diagnoses 
following the examination were PTSD and chronic paranoid-type 
schizophrenia.  With respect to GAF scores, the examiner 
assigned two such scores, one for PTSD that was 50 and one 
for schizophrenia that was 47.  

An April 2003 statement from a VA clinical nurse reported 
that the veteran was currently in outpatient treatment at the 
VAMC and was service connected for a diagnosis of PTSD, with 
an additional diagnosis of schizophrenia, paranoid type.  It 
was stated that "this is a chronic and severe mental 
disability which precludes the client's ability to maintain 
employment."  

A VA psychological evaluation performed by a psychologist in 
March 2004 concluded that the veteran met the diagnostic 
criteria for schizophrenia and PTSD and that his 
schizophrenia symptoms appeared to predominant and overlap 
the PTSD symptoms.  The current GAF score was 40.  The 
psychologist indicated that the GAF score of 40 was assigned 
because of the ongoing presence of psychosis symptoms and 
that the PTSD symptoms likely constituted the lesser portion 
of his overall symptoms and related inability to function 
vocationally.  The examiner also commented that it appeared 
likely that many of the veteran's symptoms were due to his 
military experiences, although some appeared likely due to 
other circumstances.  It was noted that the PTSD symptoms 
would likely cause some reduced reliability, reduced 
productivity and some interference in his ability to interact 
effectively and work efficiently.  It was concluded that as a 
matter of practicality and not scientific certainty, the PTSD 
symptoms might be considered to constitute 40 percent of his 
overall symptoms and problems with vocational functioning, 
irrespective of any service-connected percentage assigned.  

An August 2004 letter from a VA physician indicated that the 
letter was written at the request of the veteran's primary 
clinical nurse provider.  It was noted that the veteran was 
being treated for PTSD and schizo-affective disorder and that 
both conditions significantly impaired his functioning in 
several areas, including occupational, interpersonal and 
social functioning.  It was noted that although the veteran 
continued to have psychotic symptoms, these were considered 
baseline at this point and that "his primary limitation at 
this point are felt to be due to PTSD symptomatology."  It 
was noted that although the veteran's functioning based on 
his schizophrenia had improved, he continued to be 
significantly impaired by his anxiety and PTSD symptoms.  The 
physician stated that despite therapeutic and pharmacological 
intervention, his symptoms had been enduring and were likely 
to remain persistent and disabling.  It was concluded that it 
was felt the veteran was unemployable.  

Based on this record, the Board is of the opinion that the 
evidence supports a 100 percent evaluation from the date of 
his August 1996 claim because, in the Board's opinion, the 
evidence demonstrates that the veteran is unable to obtain or 
retain employment as a result of his PTSD symptomatology.  
While the Board acknowledges a difference of opinion between 
the veteran's treating VA clinical nurse and the VA 
psychologist who performed the March 2004 psychological 
evaluation, the Board is of the opinion that the August 2004 
statement signed by a VA physician creates a reasonable doubt 
as to whether the veteran is totally disabled as a result of 
his PTSD, as well as his schizophrenia.  In that statement 
the physician indicated that the veteran's primary 
limitations were felt to be due to his PTSD symptomatology 
and that the veteran was felt to be unemployable.  The Board 
would also note that much of the veteran's psychological 
distress reported in records dated after his August 1996 
claim involve his Vietnam experiences.  The Board would also 
note that the examiner who performed the June 2002 VA 
examination stated that the veteran's paranoid schizophrenia 
was compounding and aggravating the PTSD symptoms.  
Therefore, to the extent that there is any doubt as to which 
of two disability evaluations most nearly approximates the 
veteran's overall disability picture, the Board concludes 
that a 100 percent evaluation from the date of the veteran's 
August 1996 claim is warranted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD from August 1, 
1996, is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


